ORDER

PER CURIAM.
Defendant Antonio Fisher appeals the judgment entered upon his convictions by a jury for two counts, Counts II and IV, of assault in the first degree, § 565.050 1; two counts, Counts III and V, of armed criminal action, § 571.015; and one count, Count VI, of unlawful use of a weapon, shooting into a dwelling, § 571.030.1(3). He was sentenced, as a prior and persistent minimum term offender, to two thirty year terms of imprisonment for Counts IV and V and one ten year term of imprisonment for Count VI, all three counts to run concurrently with two consecutive terms of life imprisonment for Counts II and III. Defendant further appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. These appeals have been consolidated for review pursuant to Rule 29.15(95).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rules 30.25(b) and 84.16(b).

. All statutory references are to RSMo 1986 unless otherwise noted.